Exhibit 10.24

Named Executive Officer Salary and Bonus Arrangements

On March 23, 2009, the Compensation and Benefits Committee (the “Committee”) of
the Board of Directors of First Data Corporation (the “Company”) approved the
following 2009 base salaries and target bonuses for the Company’s named
executive officers.

 

Name and Title

   2009
Base Salary    2009
Bonus
Target (1)

Michael D. Capellas

Chairman and Chief

Executive Officer

   $ 1,200,000    $ 1,800,000

Philip M. Wall

Executive Vice President

& Chief Financial Officer

   $ 632,000    $ 632,000

Edward A. Labry III

Executive Vice President

   $ 750,000    $ 937,500

Grace Chen Trent

Executive Vice President

   $ 400,000    $ 400,000

David G. Yates

Executive Vice President

   € 498,678    € 623,348

 

     

  (1) 2009 bonus funding will be determined at the discretion of the Committee
at the end of the year after considering accomplishments during 2009, which may
include: (1) financial performance, as measured by 2009 EBITDA; (2) operational
performance, as measured by the attainment of business service level and
operational objectives; and (3) attainment of the Company’s and each executives
individual performance objectives.

From time to time, the Company’s executive officers receive certain perquisites
and personal benefits that may include personal use of the Company’s aircraft,
personal use of tickets to certain professional events, personal financial
planning up to $20,000 per year, car allowance and reimbursement for relocation
and moving expenses.